                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         DONNA J. FORSYTH, et al.,
                                   8                                                        Case No. 5:16-cv-04775-EJD
                                                        Plaintiffs,
                                   9                                                        ORDER DENYING BRYANT
                                                  v.                                        FONSECA’S MOTION TO
                                  10                                                        INTERVENE AS A PLAINTIFF
                                         HP INC., et al.,
                                  11                                                        Re: Dkt. No. 346
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On August 18, 2016, Plaintiffs filed a putative class action alleging that Defendants

                                  14   violated the Age Discrimination in Employment Act (“ADEA”), California Fair Employment and

                                  15   Housing Act (“FEHA”), and other California laws. Complaint ¶ 4, Dkt. 1. Bryant Fonseca

                                  16   (“Fonseca”) seeks to intervene in this action. Notice and Motion for Intervention as Plaintiff and

                                  17   Memorandum of Points and Authorities (“Mot.”), Dkt. 346. Both Plaintiffs and Defendants

                                  18   oppose Fonseca’s motion to intervene. The Court finds this motion suitable for consideration

                                  19   without oral argument. See N.D. Cal. Civ. L.R. 7-1(b). Having considered the Parties’ papers,

                                  20   Fonseca’s motion to intervene is DENIED.

                                  21      I.      BACKGROUND

                                  22              A. Factual Background

                                  23           In October 2013, HP’s Chief Executive Officer (“CEO”) Meg Whitman stated during a

                                  24   Securities Analyst Meeting that HP planned to “recalibrate and reshape” the workforce by

                                  25   “replacing” existing workers with “a whole host of young people.” Second Amended Complaint

                                  26   (“SAC”) ¶ 3, Dkt. 168; see also Declaration of Erik A. Dos Santos in Support of Motion for

                                  27   Intervention of Plaintiff (“Santos Decl.”), Ex. A (First Amended Complaint in Fonseca Action)

                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING BRYANT FONSECA’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       1
                                   1   ¶ 22, Dkt. 346-1. Plaintiffs filed this action alleging that HP’s Workforce Reduction Plan

                                   2   (“WFR”) caused age discrimination in violation of the ADEA, FEHA, and other California laws.

                                   3   See SAC ¶¶ 162–94. Plaintiffs’ original Complaint and the operative pleading, the SAC, both

                                   4   plead facts arguing that Defendants are liable under disparate treatment and disparate impact (two

                                   5   commonly accepted age discrimination theories). Id. ¶¶ 146, 152, 160, 170–71.

                                   6          On May 8, 2017, Fonseca was terminated from his employment with HP pursuant to the

                                   7   WFR. Santos Decl., Ex. A at ¶ 42. On November 29, 2017, Fonseca filed an action against

                                   8   Defendants Hewlett-Packard Company, HP, Inc., and HP Enterprise Services, LLC, in which he

                                   9   alleged, similar to Plaintiffs, that Defendants violated FEHA, ADEA, and other California laws.

                                  10   See Santos Decl. ¶ 2; Id., Ex. A. On January 12, 2018, Defendants removed the Fonseca action to

                                  11   federal court. Id. ¶ 13. On September 5, 2018, the federal court remanded Fonseca’s action. Id.

                                  12   ¶ 16. Defendants filed a motion to stay the Fonseca action pending the final resolution of this
Northern District of California
 United States District Court




                                  13   action. Declaration of Richard W. Black in Support of Defendants’ Opposition (“Black Decl.”)

                                  14   ¶ 9, Dkt. 348-1. On April 12, 2019, the state court stayed the age discrimination claims because of

                                  15   the “clear overlap” between Fonseca’s action and this case. Id., Ex. 7 at 4. The Fonseca action

                                  16   includes antitrust claims, which are currently being litigated in federal court, and are irrelevant to

                                  17   this action. Mot. at 4 n.1.

                                  18              B. Procedural History

                                  19          From April 22 to July 20, 2019, Fonseca states that his counsel met and conferred with

                                  20   Forsyth’s counsel about mediations and possible intervention. Declaration of Tyler J. Belong in

                                  21   Support of Motion for Intervention as Plaintiff (“Belong Decl.”) ¶¶ 3–7. On July 23, 2019,

                                  22   Fonseca filed his Motion to Intervene. On November 18, 2019, Defendants filed their Opposition.

                                  23   Defendants’ Opposition to Bryant Fonseca’s Motion for Intervention as Plaintiff (“D Opp.”), Dkt.

                                  24   348. Plaintiffs also filed an Opposition on November 18, 2019. Plaintiffs’ Response to Fonseca

                                  25   Motion for Intervention (“P Opp.”), Dkt. 349. On November 26, 2019, Fonseca filed two Reply

                                  26   briefs: (1) Proposed Intervenor’s Reply to Defendants’ Opposition to Motion to Intervene (“D

                                  27   Reply”), Dkt. 351 and (2) Proposed Intervenor’s Reply to Plaintiffs’ Response to Motion to

                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING BRYANT FONSECA’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       2
                                   1   Intervention (“P Reply”), Dkt. 352.

                                   2       II.       LEGAL STANDARD

                                   3              A court must permit a nonparty to intervene in a pending lawsuit and gain party status if a

                                   4   federal statute confers an unconditional right to intervene. Fed. R. Civ. P. 24(a)(1). Where, as

                                   5   here, the nonparty does not claim a right to intervene by a federal statute, the party must show that:

                                   6                     (1) it has a ‘significant protectable interest’ relating to the property or
                                                         transaction that is the subject of the action; (2) the disposition of the
                                   7                     action may, as a practical matter, impair or impede the applicant’s
                                                         ability to protect its interest; (3) the application is timely; and (4) the
                                   8                     existing parties may not adequately represent the applicant’s interest.
                                   9   Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998) (citation and quotation marks omitted);

                                  10   see also Fed. R. Civ. P. 24(a)(2); U.S. ex rel. McGough v. Covington Techs. Co., 967 F.2d 1391

                                  11   (“Generally, Rule 24(a)(2) is construed broadly in favor of proposed intervenors and ‘we are

                                  12   guided primarily by practical considerations.’” (quoting United States v. Stringfellow, 783 F.2d
Northern District of California
 United States District Court




                                  13   821, 826 (9th Cir. 1986))).

                                  14              If a party cannot meet the standard to intervene as of right, the Court may still allow

                                  15   permissive intervention. See Fed. R. Civ. P. 24(b)(1)(B) (allowing intervention if the party has a

                                  16   claim or defense that shares with the main action a common question of law or fact). An applicant

                                  17   who seeks permissive intervention must prove that it meets three threshold requirements: “(1) it

                                  18   shares a common question of law or fact with the main action; (2) its motion is timely; and (3) the

                                  19   court has an independent basis for jurisdiction over the applicant's claims.” Donnelly, 159 F.3d at

                                  20   412. Even if an applicant satisfies those threshold requirements, the court retains discretion to

                                  21   deny intervention. See Orange Cty. v. Air Cal., 799 F.2d 535, 539 (9th Cir. 1986) (“Permissive

                                  22   intervention is committed to the broad discretion of the district court . . . .”).

                                  23       III.      DISCUSSION

                                  24              Fonseca argues that the Court must permit intervention under Rule 24(a)(2) because his

                                  25   action has theories of liability not addressed in the Forsyth action. Mot. at 9. Specifically, he

                                  26   argues that his “failure to prevent discrimination” claim is not represented as it is not pled in the

                                  27   Forsyth SAC. In the alternative, he argues that Rule 24(b)(1)(B) supports the Court using its

                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING BRYANT FONSECA’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       3
                                   1   discretion to permit intervention. The Court addresses each in turn.

                                   2               A. Intervention of Right

                                   3            As noted, to show a right to intervene, a party must show it has (1) a significant protectable

                                   4   interest, (2) which may be impaired or impeded, (3) the application is timely, and (4) lack of

                                   5   adequate representation by the existing parties. “Failure to satisfy any one of the requirements is

                                   6   fatal to the application, and [the court] need not reach the remaining elements if one of the

                                   7   elements is not satisfied.” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir.

                                   8   2009).

                                   9                    1. Adequate Representation

                                  10            “If an absentee would be substantially affected in a practical sense by the determination

                                  11   made in an action, he should, as a general rule, be entitled to intervene.’” Sw. Ctr. For Biological

                                  12   Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001) (quoting Fed. R. Civ. P. 24 advisory
Northern District of California
 United States District Court




                                  13   committee’s note to 1966 amendment). The court, however, may deny intervention if it finds that

                                  14   the existing parties already adequately represent the absentee’s interest. See Arakaki v. Cayetano,

                                  15   324 F.3d 1078, 1086 (9th Cir. 2003). Generally, the burden on a proposed intervenor in showing

                                  16   inadequate representation is minimal; it is satisfied if they can demonstrate that representation of

                                  17   their interests “may be” inadequate. Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538

                                  18   & n.10 (1972).

                                  19            Courts consider three factors in determining the adequacy of representation:

                                  20                    (1) whether the interest of a present party is such that it will
                                                        undoubtedly make all of a proposed intervenor’s arguments; (2)
                                  21                    whether the present party is capable and willing to make such
                                                        arguments; and (3) whether a proposed intervenor would offer any
                                  22                    necessary elements to the proceeding that other parties would neglect.
                                  23   Arakaki, 324 F.3d at 1086.

                                  24            The most important factor is “how the interest compares with the interests of the existing

                                  25   parties.” Id. (quoting 7C CHARLES ALAN WRIGHT, ARTHUR R. MILLER, & MARY KAY KANE,

                                  26   FEDERAL PRACTICE & PROCEDURE § 1909, at 318 (1986)). “When an applicant for intervention

                                  27   and an existing party have the same ultimate objective, a presumption of adequacy of

                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING BRYANT FONSECA’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       4
                                   1   representation arises.” Id. (citing League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297,

                                   2   1305 (9th Cir. 1997)). If the proposed intervenor has an identical interest to the present party, a

                                   3   compelling showing is required to show inadequate representation. Id.; see also 7C WRIGHT,

                                   4   MILLER, & KANE, FEDERAL PRACTICE & PROCEDURE § 1909 (3d ed. 2019) (“The rule is that

                                   5   representation is adequate if no collusion is shown between the representative and an opposing

                                   6   party, if the representative does not have or represent and interest adverse to the proposed

                                   7   intervenor and if the representative does not fail in the fulfillment of his duty.”). “A typical

                                   8   example [of adequate representation] is a class action, in which all of the members of the class

                                   9   have precisely the same interest.” 7C WRIGHT, MILLER, & KANE, FEDERAL PRACTICE &

                                  10   PROCEDURE § 1909 (3d ed. 2019). Where parties share the same ultimate objective, a “mere

                                  11   difference of opinion concerning the tactics with which the litigation should be handled” does not

                                  12   render representation inadequate. Id.; see also Arakaki, 324 F.3d at 1086.
Northern District of California
 United States District Court




                                  13          Fonseca and Plaintiffs “share the same common goal—obtain justice for HP’s employees

                                  14   over 40 years of age that were allegedly unlawfully terminated.” Mot. at 9; see also P Opp. at 3

                                  15   (“Failure to prevent age discrimination is the very core of Plaintiffs’ disparate impact claims.”

                                  16   (citing SAC ¶¶ 15, 50–59, 62–64, 72–75, 174–84)). The Forsyth action defines a “California

                                  17   class” of persons “aged 40 and older who had their employment terminated by an HP Entity in

                                  18   California pursuant to a WFR Plan on or after August 18, 2012” in violation of FEHA. SAC

                                  19   ¶ 146. Plaintiffs argue that common questions of law and fact exist among this class, including:

                                  20   (1) whether Defendants “engaged in a pattern and practice of age discrimination” and (2) whether

                                  21   Defendants “willfully and intentionally discriminated against the California Class because of their

                                  22   age.” SAC ¶ 146(d), (f). Fonseca concedes that he fits within this class. Mot. at 10. Hence,

                                  23   Plaintiffs argue that because Fonseca and Plaintiffs are “members of [a] class [with] precisely the

                                  24   same interest,” a presumption of adequacy applies. Arakaki, 324 F.3d at 1086; 7C WRIGHT,

                                  25   MILLER, & KANE, FEDERAL PRACTICE & PROCEDURE § 1909 (3d ed. 2019).

                                  26          Fonseca argues that a presumption of adequacy does not apply because such a presumption

                                  27   only arises “[i]f the applicant’s interest is identical to that of one of the present parties.” P Reply

                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING BRYANT FONSECA’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       5
                                   1   at 6 (quoting Arakaki, 324 F.3d at 1086) (emphasis omitted). He argues his interest in Forsyth is

                                   2   different because he intends to advance a new cause of action, failure to prevent discrimination,

                                   3   and has a different litigation strategy from Plaintiffs. Id. at 6.

                                   4           Fonseca misreads Arakaki. Arakaki states that when comparing the present party and the

                                   5   intervenor’s interests, the court should look to whether the parties have the same ultimate

                                   6   objective. The standard is not whether the intervenor and present party share identical claims. See

                                   7   324 F.3d at 1086 (“When an applicant for intervention and an existing party have the same

                                   8   ultimate objective, a presumption of adequacy of representation arises.” (emphasis added)). Under

                                   9   the language of Arakaki, district courts should look at the ultimate purpose of the litigation, i.e.,

                                  10   what goals is the present party trying to achieve by litigating the action. For instance, in Travis v.

                                  11   Navient Corp., the court broadly construed the “identity of interests” between the intervenor and

                                  12   present party by looking to what each sought to achieve through the litigation. 284 F. Supp. 3d
Northern District of California
 United States District Court




                                  13   335, 346 (E.D.N.Y. 2018) (“Here, plaintiff and proposed intervenors share an identity of interest

                                  14   in that both seek to hold [Defendant] accountable for allegedly steering borrowers towards

                                  15   forbearance. Thus, there is a presumption that Travis will adequately protect proposed

                                  16   intervenors’ interests.”); cf. Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893,

                                  17   899 (9th Cir. 2011) (holding “ultimate objectives” were fundamentally different because the

                                  18   proposed intervenors sought a much broader resolution than the present party). Here, as in Travis,

                                  19   Fonseca and Plaintiffs share the same objective—both want to hold Defendants accountable for

                                  20   discriminating against Plaintiffs and the putative class. Accordingly, unlike in Citizens for

                                  21   Balanced Use, Fonseca and Plaintiffs both seek the same litigation outcome. Thus, because

                                  22   Plaintiffs and Fonseca’s ultimate objective is the same, a presumption of adequacy applies, and

                                  23   Fonseca must make a compelling showing that his interests are not adequately represented.

                                  24   Arakaki, 324 F.3d at 1086.

                                  25           First, Fonseca argues that Plaintiffs’ failure to precisely plead the “failure to prevent

                                  26   discrimination” claim makes a compelling showing of inadequate representation. P Reply at 7.

                                  27   Second, Fonseca contends that Plaintiffs’ failure to amend their complaint to add this theory and

                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING BRYANT FONSECA’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       6
                                   1   their “patent unwillingness to advance [the] claim[]” shows inadequacy. P Reply at 9. Finally,

                                   2   Fonseca argues that Plaintiffs’ litigation strategy, specifically the two-year stay, shows inadequate

                                   3   representation. P Reply at 9. He argues that this rebuts the presumption of adequacy because

                                   4   there is no reason to believe Plaintiffs are “capable of and willing to make all of the intervenors’

                                   5   arguments.” P Reply at 9 (quoting Citizens for Balanced Use, 647 F.3d at 901.

                                   6          Fonseca’s reliance on Citizens for Balanced Use is misplaced. There, the Montana

                                   7   Wilderness Association (“MWA”) sought to intervene in the Forest Service’s case against Citizens

                                   8   for Balanced Use (“CBU”). 647 F.3d at 896. CBU opposed the intervention. Id. The Forest

                                   9   Service and MWA’s interest was aligned, but barely. Id. at 899. The Forest Service was only

                                  10   acting in accordance with MWA’s interest due to an Interim Order, which forced it to act in a way

                                  11   that was favorable to MWA’s interest. Id. The Forest Service was trying to overturn that Interim

                                  12   Order on appeal. Id. The Ninth Circuit found that this was a “compelling” showing of inadequate
Northern District of California
 United States District Court




                                  13   representation and that the presumption of adequacy was overcome. Id. Based on MWA and the

                                  14   Forest Service’s clear adversity and misalignment of interests, the Ninth Circuit held that MWA

                                  15   had a right to intervene because it was unclear if the Forest Service would make or would be

                                  16   capable of making arguments in MWA’s favor. Id.

                                  17          In contrast, here, Fonseca and Plaintiffs’ interests are exactly aligned. They all are former

                                  18   HP employees who were terminated and allegedly discriminated against based on age. Indeed,

                                  19   this is why Fonseca fits within Plaintiffs’ proposed class and why Plaintiffs “are capable and

                                  20   willing to make arguments necessary to advance [the failure to prevent discrimination] claim.” P

                                  21   Opp. at 5; cf. Citizens for Balanced Use, 647 F.3d at 900. Moreover, the failure to prevent

                                  22   discrimination claim is not “missing.” Rather, it is subsumed within Plaintiffs’ pleadings because

                                  23   failure to prevent discrimination claims are derivative of FEHA discrimination claims. See Ravel

                                  24   v. Hewlett-Packard Enterprise, Inc., 228 F. Supp. 3d 1086, 1098 (E.D. Cal. 2017) (“Courts have

                                  25   interpreted ‘a failure to prevent discrimination claim [to be] essentially derivative of a [FEHA]

                                  26   discrimination claim.” (alteration in original) (quotation marks and citation omitted); Trujillo v. N.

                                  27   Cty. Transit Dist., 73 Cal. Rptr. 2d 596, 602 (Ct. App. 1998) (holding no failure to prevent

                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING BRYANT FONSECA’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       7
                                   1   discrimination claim can exist without a FEHA discrimination claim); see also Kobold v. Good

                                   2   Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1038 (9th Cir. 2016) (“[U]nder the Federal Rules of

                                   3   Civil Procedure, a complaint need not pin plaintiff’s claim for relief to a precise legal theory.”

                                   4   (alteration in original) (quotation marks and citation omitted)).

                                   5          Finally, Fonseca’s disagreement with Plaintiffs’ litigation strategies and the pace of the

                                   6   case does not justify intervention. “[D]ifferences in litigation strategy,” “are not enough to justify

                                   7   intervention as a matter of right.” Cal. ex rel. Lockyer, 450 F.3d at 444. Evidence that the

                                   8   proposed intervenor and the present party have “different views of the facts, the applicable law, or

                                   9   the likelihood of success of a particular litigation strategy is insufficient to rebut the presumption

                                  10   of adequate representation.” Travis, 284 F. Supp. 3d at 346 (quotation marks and citations

                                  11   omitted). Hence, disagreements about whether to bring a failure to prevent discrimination claim

                                  12   or the pace of litigation do not present a “compelling showing” of inadequate representation.
Northern District of California
 United States District Court




                                  13          Accordingly, for these reasons, the Court holds that Fonseca has not overcome his

                                  14   compelling burden to demonstrate that Plaintiffs do not adequately represent his interests.

                                  15   Arakaki, 324 F.3d at 1088. The Court thus DENIES Fonseca’s motion to intervene as of right.1

                                  16              B. Permissive Intervention

                                  17          In the alternative, Fonseca moves for permissive intervention pursuant to Rule 24(b). Mot.

                                  18   at 10. A court may grant permissive intervention when the applicant for intervention shows (1)

                                  19   independent grounds for jurisdiction, (2) that the motion is timely, and (3) a common question of

                                  20   law or fact with the applicant’s claim or defense and the main action. Nw. Forest Res. Council v.

                                  21   Glickman, 82 F.3d 825, 839 (9th Cir. 1996).

                                  22          Fonseca seems to ground his claim for jurisdiction in federal-question jurisdiction. See D

                                  23   Reply at 8. As noted in the factual background, Fonseca originally filed his claim in state court.

                                  24   See supra I.A. Fonseca’s complaint, thus, lacks any discussion of why this court (or any federal

                                  25   court) would have jurisdiction. See Santos Decl., Ex. A at ¶ 11 (discussing the California Superior

                                  26
                                       1
                                  27    The Court does not reach any timeliness, protectability of interest, or impairment arguments.
                                       Proposition 8 Official Proponents, 587 F.3d at 950.
                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING BRYANT FONSECA’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                                        8
                                   1   Court’s basis for jurisdiction). Fonseca’s complaint thus fails to show independent grounds for

                                   2   jurisdiction.

                                   3             Fonseca argues that his antitrust claims, which are pending in federal court, form the basis

                                   4   of jurisdiction for intervention in the Forsyth action. But, by his own admission, these antitrust

                                   5   claims are irrelevant to the Forsyth action. Mot. at 4 n.1. Fonseca only seeks to intervene to

                                   6   assert California state law age discrimination claims. The Court is unclear how antitrust claims,

                                   7   which are distinct from the issues in this action, support jurisdiction. Indeed, Fonseca provides no

                                   8   precedent supporting the “independent grounds for jurisdiction” on claims unrelated to the alleged

                                   9   reason for intervention. Such an approach seems inconsistent with the requirement that an

                                  10   “independent” basis for jurisdiction be established and with the constraints on jurisdiction present

                                  11   28 U.S.C. § 1367. Accordingly, in its discretion, the Court DENIES Fonseca’s motion for

                                  12   permissive intervention. See Orange Cty., 799 F.2d at 539 (“Permissive intervention is committed
Northern District of California
 United States District Court




                                  13   to the broad discretion of the district court . . . .”).

                                  14       IV.      CONCLUSION

                                  15             For the foregoing reasons, Fonseca’s request to intervene is DENIED.

                                  16             IT IS SO ORDERED.

                                  17   Dated: January 7, 2020

                                  18                                                        ______________________________________
                                                                                            EDWARD J. DAVILA
                                  19                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING BRYANT FONSECA’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       9
